Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is its limitations were not taught/reasonably suggested in the prior art.  The closest prior art was Fukunaga et al. (JP 2002129803).  Fukunaga et al. was used in the European Patent Office rejection of EP 18898240.  Even though that office action pointed out some of the limitations of the claim, the examiner found that Fukunaga et al. does not actually disclose the claimed limitations.  Namely, “a first securing unit provided in the periphery of the exposure hole in the cover and secured to the housing; a second securing unit provided in a portion other than the periphery of the exposure hole in the cover and secured to the housing; and a positioning unit provided at a portion of the cover at which the first securing unit is provided, having a wider width than a width of a portion other than the portion of the cover in which the first securing unit is provided”.
The primary reason for allowing claim 4 is its limitations were not taught/reasonably suggested in the prior art.  The closest prior art was Fukunaga et al. (JP 2002129803).  Fukunaga et al. was used in the European Patent Office rejection of EP 18898240.  Even though that office action pointed out some of the limitations of the claim, the examiner found that Fukunaga et al. does not actually disclose the claimed limitations (for example, the molding process is used for the board and not the cover).  Namely, “a first securing unit provided in the periphery of the exposure hole in the cover and secured to the housing, a second securing unit provided in a portion other than the periphery of the exposure hole in the cover and secured to the housing, and a positioning unit provided in a portion of the cover in which the first securing unit is provided, having a wider width than a width of a portion other than the portion of the cover in which the first securing unit is provided, and configured to abut on the connector member and position the connector member with respect to the connector storage unit, wherein the cover is formed through a first process in which a pair of molds are caused to abut on each other to form a cavity for forming the cover inside the pair of molds, a second process in which a molten resin supply device is operated to cause a molten resin to flow into the cavity, and a third process in which a pressing pin provided in at least one of the pair of molds is operated to press the positioning unit and release the cover”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832